Felton, J.,
dissenting. The evidence showed that Eome Discount Company was engaged in the business of making loans. It showed also that it made one loan of less than $300. Nothing else appearing, this evidence demanded a finding that it was engaged in the business of making large loans and small loans of $300 and less. The fact that it was engaged in the business of making small loans and that it charged more than the legal rate of interest precludes it and its assignees from collecting principal or interest, in the absence of proof that it was qualified to lend money under the small-loan act and complied with its provisions. In this case the jury found that it charged more than the small-loan act authorizes; and even if it were qualified under the act, it could not collect the debt or any part thereof, because of the excessive interest charge, under the finding of the jury. The same applies to its transferee. I think the judge erred in overruling the certiorari.